Citation Nr: 1026579	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee 
instability
for the period from July 13, 2005, to July 2, 2008, and for a 
rating higher than 10 percent since July 3, 2008. 

2.  Entitlement to an initial compensable rating for right knee 
arthritis
for the period from July 13, 2005, to December 9, 2007, and for a 
rating higher than 10 percent since December 10, 2007. 

3.  Entitlement to an initial compensable rating for a right knee 
scar for the period from July 13, 2005, to July 2, 2008, and for 
a rating higher than 10 percent since July 3, 2008. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for a right knee disability, effective July 
13, 2005.  In May 2009, the RO increased the rating from 0 to 10 
percent disabling and assigned a separate 10 percent rating for 
right knee instability, each effective July 3, 2008; and assigned 
a 10 percent rating for a right knee scar, effective July 3, 
2008.  A July 2008 supplemental statement of the case assigned an 
effective date of December 10, 2007, for the increased rating of 
10 percent for right knee arthritis.  However, as those increases 
do not represent a total grant of benefits sought on appeal, this 
claims for increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further disposition 
of the claims.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for adequate 
rating of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  The Veteran last underwent a VA 
examination August 2009 for his right knee disability.  Although 
that examination is still fairly recent, in December 2009 he 
underwent a right knee anterior cruciate ligament reconstruction.  
At his April 2010 hearing before the Board, the Veteran reported 
that since the December 2009 surgery, he had re-injured his right 
knee a number of times, and his current symptoms included popping 
of the knee and giving out of the knee.  He also stated that his 
range of motion is more restricted than the VA examination 
suggests.  Because the evidence suggests that his condition may 
have worsened since the date of the latest examination, the Board 
finds that a new examination is in order.

Additionally, although post-operative VA treatment records dated 
in April 2010 have been associated with the claims file, the 
records relating to the December 2010 surgery are not of record 
and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

With regard to his right knee scars, the Veteran contends that he 
has nine scars related to his right knee surgeries, and that more 
than one of the scars results in tenderness, swelling, and 
discoloration.  Because the Veteran has accumulated additional 
scars due to his most recent surgery, and because he contends 
that multiple scars warrant an increased rating, a complete scar 
examination should be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
records from the Denver, Colorado, VA Medical 
Center dated from January 2009 to the 
present.



2.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
right knee disability and scar.  The examiner 
must review the claims file and should note 
that review in the report.  All current 
residuals, including instability, popping, 
locking, pain, effusion, limitation of 
motion, and all resulting functional 
impairment should be identified.  The 
examiner should describe any pain, weakened 
movement, excess fatigability, or 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right knee.  
The examiner should also offer an opinion as 
to the nine surgical right knee scars and 
whether they are superficial, painful, 
unstable, or result in limitation of 
function.  Measurements of the scars should 
be provided.  The examiner is also asked to 
provide an opinion concerning the impact of 
the disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.

3.   Then, readjudicate the claims.  If 
action remains adverse, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


